Citation Nr: 1117519	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-41 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for lumbar disk disease.

2.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from May 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Nashville, Tennessee.

In December 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

First, at his December 2010 hearing, the Veteran indicated that he had received treatment for his back from the Nashville, Tennessee VA Medical Center (VAMC), as recent as one month prior to the hearing.  He asked that these records be obtained.  As these records are necessary to assess the current level of symptomatology, this claim must be remanded in order to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Similarly, at his December 2010 hearing, the Veteran reported that he is undergoing VA vocational rehabilitation counseling.  Transcript (T) page 4.  To date, however, no vocational rehabilitation records have been associated with the claims file.  As these records are necessary to assess the current level of disability, this claim must be remanded in order to obtain a complete copy of the Veteran's VA vocational rehabilitation records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Next, at his December 2010 hearing, the Veteran indicated that his symptoms have worsened since his last VA examination in August 2008.  As such, he should be scheduled for a VA examination to determine the current level of symptomatology.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In the present case, at his hearing before the Board, the Veteran indicated that his disability had worsened such that during flare-ups he: cannot dress himself; is unable to play with his kids, do yard work, or manual labor; is unable to stand for long periods or sit for long periods; has to wear certain shoes; is unable to exercise and as a result has gained 60 to 70 pounds; cost him his job because he was unable to wear a tool belt for long periods; cannot perform household chores; needs help getting out of the shower; is in excruciating pain most of the time; and experiences radiating pain down his left side, including his left testicle and leg.  T.  5-10.  He also indicated that his flare-ups have become more frequent since the last examination.  In light of the Veteran's contentions of increased lumbar spine symptomatology since the prior examination in August 2008, the Board finds that additional VA examination is necessary to determine the current nature and extent of this service-connected disability.  

The Veteran should also be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

Additionally, he submitted an authorization and consent form in January 2011, requesting that the VA treatment records be obtained as well as private treatment records.  To date, however, the private treatment records have not been requested or associated with the claims file.  Therefore, the records should be requested. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, during his December 2010 personal hearing, the Veteran stated that his lumbar spine disability caused him to miss work and be unemployable.  Based on this evidence, as well as the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, however, the Board finds that further development is necessary prior to adjudicating the claim.  Here, a resolution of the Veteran's claim s for an increased rating could impact upon VA's consideration of his TDIU claim, depending upon the rating assigned for his disability.  Accordingly, resolution of his claim for TDIU would be premature at this juncture.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation records.  Any negative response should be noted in the file.

2.  Obtain treatment records regarding any lumbar spine treatment that the Veteran may have received at the Nashville, Tennessee, VAMC, for the period from October 2009 to the present.  Any negative response should be noted in the file.

3.  In accordance with the Veteran's authorization and consent form, request records from the Vanderbilt University Medical Center, 1211 22nd Ave. South, Nashville, Tennessee 37232.  Any negative response should be noted in the file.

4.  Thereafter, the Veteran should be afforded an examination to determine the current severity of his service-connected back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should report the range of motion measurements for the lumbar spine, in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected lumbar disk disease, the examiner is asked to:

(a) identify the specific nerve(s) so affected,

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and.

(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

All symptoms and limitations caused by any such related neurological impairment should be discussed.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability have on the Veteran's economic adaptability.  The examiner should express an opinion as to whether the Veteran's service-connected lumbar spine disability is of such severity as to warrant a restriction of his activities and employment.  

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Upon completion of the above, readjudicate the issues on appeal, to include any records that may not have been previously considered.  Additionally, consider if the Veteran is entitled to total individual unemployability due to his service-connected disability.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

